 1   DAVID E. ADKINS, ESQ.
     Nevada Bar No. 4503
 2
     611 Sierra Rose Dr., Suite B
 3   Reno, Nevada 89511
     Tel: (775) 636-6222
 4   Fax: (775) 636-6912
     Email: david@algnv.com
 5
     Attorney for Beverly-Blair Trust No. 7
 6
                                  UNITED STATES DISTRICT COURT
 7

 8                                      DISTRICT OF NEVADA

 9
     BANK OF AMERICA, N.A., SUCCESSOR BY                   Case No.: 3:15-CV-00502-MMD-WGC
10   MERGER TO BAC HOME LOANS
     SERVICING LP FKA COUNTRYWIDE                          STIPULATION AND ORDER TO
11
     HOME LOANS SERVICING LP; FEDERAL                      EXTEND DEADLINE FOR
12   NATIONAL MORTGAGE ASSOCIATION, a                      DEFENDANTS TO OPPOSE
     government sponsored enterprise; FEDERAL              PLAINTIFFS’ MOTION FOR
13   HOUSING      FINANCE       AGENCY,     as             SUMMARY JUDGMENT AND TO
     Conservator of Federal National Mortgage              SET DEADLINE FOR REPLY
14
     Association,                                          BRIEFS.
15
                    Plaintiffs,                            [Second Request]
16
            v.
17

18   HUFFAKER HILL UNIT NO. 2 RESIDENCE
     ASSOCIATION;   NADINA     BEVERLY,
19   TRUSTEE FOR THE BEVERLY- BLAIR
     TRUST NO. 7,
20

21               Defendants.
     ____________________________________/
22
            IT IS HEREBY STIPULATED between Plaintiff/Counter-Defendants Bank of
23

24   America N.A. (“BANA”), Federal National Mortgage Association (“FNMA”) and Federal

25   Housing Finance Agency (“FHFA”) (collectively “Plaintiffs”), Defendant, Huffaker Hill Unit
26
     No. 2 Residence Association (the “Association”), and Defendant/Counterclaimant, Nadina
27
     Beverly, Trustee for the Beverly-Blair Trust No. 7 (“Beverly”), by and through the parties’
28


                                                   -1-
 1   respective counsel, to extend the deadline for Beverly to oppose Plaintiffs’ Motion for Summary
 2
     Judgment filed on October 15, 2018 (“Motion” at Doc. No. 60) to November 27, 2018, and the
 3
     deadline for Huffaker to oppose the Motion to November 30, 2018.
 4
            Both Defendants’ oppositions to the Motion are currently due on November 21, 2018.
 5

 6   Good cause exists to extend the deadlines for the reason that Beverly’s counsel has been out of

 7   the office sick, and as a result requires a few additional days in which to prepare, and for the
 8
     reason that Huffaker desires to coordinate its opposition with Beverly’s and requires a few
 9
     additional days beyond the filing of Beverly’s opposition in order to do so.
10
            In consideration of the above extension, the parties further stipulate that Plaintiffs shall
11

12   have through December 21, 2018, in which to file their respective reply briefs to both

13   Association’s and to Beverly’s opposition briefs, in support of their Motion. Plaintiff’s current
14
     deadline to file their reply is December 12, 2018.
15
            This is the Parties’ second request for an extension regarding Beverly’s opposition and to
16
     set a deadline for the filing of any reply briefs and is not intended to cause any delay or prejudice
17

18   to any party.

19      DATED this 21st day of November 2018.             DATED this 21st day of November 2018.
20
        DAVID E. ADKINS, ESQ.                             AKERMAN, LLP
21
        /s/ David E. Adkins, Esq.                         /s/ Jared M. Sechrist, Esq.
22      DAVID E. ADKINS, ESQ.                             JARED M. SECHRIST, ESQ.
        Nevada Bar No. 4503                               Nevada Bar No. 10439
23
        611 Sierra Rose Drive, Suite B                    ARIEL STERN, ESQ.
24      Reno, NV 89511                                    Nevada Bar No. 8276
        Tel: (775) 636-6222                               1160 Town Center Drive, Ste. 330
25      Email: david@algnv.com                            Las Vegas, NV 89144
        Attorney for Nadina Blair, Trustee for            Tel: (702) 634-5000
26
        Beverly-Blair Trust No. 7                         Email: jared.sechrist@akerman.com
27                                                        Attorneys for Plaintiffs Bank of America, N.A.
                                                          & Federal National Mortgage Association
28


                                                     -2-
 1      DATED this 21st day of November 2018.         DATED this 21st day of November 2018.
 2
        FENNEMORE CRAIG P.C.                          LEACH KERN GRUCHOW
 3                                                    ANDERSON SONG
        /s/ Leslie Bryan Hart, Esq.
 4      LESLIE BRYAN HART, ESQ.                       /s/ Karen M. Ayarbe, Esq.
        Nevada Bar No. 4932                           KAREN M. AYARBE, ESQ.
 5
        JOHN D. TENNERT, ESQ.                         Nevada Bar No. 3358
 6      Nevada Bar No. 11718                          GAYLE A. KERN, ESQ.
        300 E. Second St., Suite 1510                 Nevada Bar No. 1620
 7      Reno, NV 89501                                5421 Kietzke Lane, Ste. 200
        Tel: (775) 788-2228                           Reno, Nevada 89511
 8
        Email: lhart@fclaw.com                        Tel: (775) 324-5930
 9      Email: jtennert@fclaw.com                     Email: kayarbe@lkglawfirm.com
                                                      Email: gkern@lkglawfirm.com
        and
10                                                    Attorneys for Defendant, Huffaker Hill
        ARNOLD & PORTER KAYE SCHOLER                  Unit No. 2 Residence Association
11      LLP
12      (Admitted Pro Hac Vice)
        ASIM VARMA, ESQ.
13      HOWARD N. CAYNE, ESQ.
        MICHAEL A.F. JOHNSON, ESQ.
14
        Attorneys for Plaintiff/Counter-Defendant
15      Federal Housing Finance Agency
16

17
                                               ORDER
18
              IT IS SO ORDERED in the above-captioned case (Case No.: 3:15-CV-00502-MMD-
19

20   WGC).

21                       26th day of November, 2018.
              DATED this ____
22

23
                                                          __________________________________
                                                          UNITED STATES DISTRICT JUDGE
24
     Respectfully Submitted By:
25

26
     /s/ David E. Adkins, Esq.
     DAVID E. ADKINS, ESQ.
27   Attorney for Nadina Beverly, Trustee
     for the Beverly-Blair Trust No. 7
28


                                                    -3-
